         Case 3:21-cv-00346-JCH Document 20 Filed 05/03/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


JONATHAN HENRY,                            :
     Plaintiff,                            :              CIVIL CASE NO.
                                           :              3:21cv346(JCH)
v.                                         :
                                           :
FITNESS INTERNATIONAL LLC,                 :              MAY 3, 2021
     Defendant.                            :


                   ORDER RE: MOTION TO REMAND (DOC. NO. 13)


       This action was commenced in the Connecticut Superior Court. It was timely

removed by the defendant on March 15, 2021. Notice of Removal (Doc. No. 1).

Subsequently, the plaintiff filed an objection to removal, which the court is construing as

a Motion to Remand. Motion to Remand (Doc. No. 13).

       In his objection to removal (Doc. No. 13), the plaintiff appears to confuse the

question of personal jurisdiction, which is not an issue in this case, with diversity

jurisdiction. The defendant, in papers filed in connection with its removal, established

that there is diversity of citizenship in this action as well as a reasonable basis to

conclude that the amount in controversy exceeds $75,000. With regard to the former

issue, defendant has submitted an affidavit attesting to the citizenship of all persons and

entities involved in the defendant limited liability corporation, none of them are citizens

of Connecticut. See Affidavit of Robert A. Wilson (Doc. No. 1-3). Further, the

defendant’s filing demonstrates that the plaintiff is a citizen of Connecticut. In addition,

with respect to the amount in controversy, based on plaintiff’s allegations of a fractured

skull, recurrent headaches, and back injuries, among others, the court concludes that it
         Case 3:21-cv-00346-JCH Document 20 Filed 05/03/21 Page 2 of 2




is reasonable to expect that the plaintiff’s claims will exceed $75,000. Indeed,

defendant has filed an affidavit stating that plaintiff has made a demand in the case in

excess of $75,000. See Affidavit of Kevin J. O’Leary (Doc. No. 1-2).

       Thus, there is no question that the removal was proper, and the court has

jurisdiction over the action under the diversity jurisdiction provision of the U.S.

Constitution. Therefore, the plaintiff’s Motion to Remand (Doc. No. 13) is denied.

SO ORDERED.

              Dated at New Haven, Connecticut this 3rd day of May 2021.

                                           /s/ Janet C. Hall
                                           Janet C. Hall
                                           United States District Judge




                                              2
